Citation Nr: 0430574	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO. 00-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for numbness to the 
arms and legs, including as due to an undiagnosed illness.

2.  Entitlement to service connection for generalized joint 
pain, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for respiratory 
difficulties, including as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for short term memory 
loss, including as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1983 to August 1985 and from November 1990 to July 1991.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
2003, when it was remanded for VCAA notice, and any 
additional development deemed necessary.   

This appeal (all issues except those of entitlement to 
service connection for short term memory loss and respiratory 
problems, including as due to undiagnosed illness) is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


FINDING OF FACT

The veteran does not have short term memory loss or a 
disability manifested by respiratory problems.  




CONCLUSIONS OF LAW

1.  Service connection for short term memory loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§  3.303, 3.317 (2003). 

2.  Service connection for respiratory difficulties, 
including as due to undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.313, 3.317 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  When the case 
was before the Board in June 2003, it was remanded 
specifically to provide the appellant notice of the VCAA (and 
for further development deemed necessary).  This was 
accomplished by the RO via a supplemental statement of the 
case issued by the RO in January 2000.  

Legal Criteria

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness may include: fatigue, signs or symptoms 
involving the skin, muscle or joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a)(b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Factual Background

The veteran completed a Report of Medical History in 
connection with a periodic examination in November 1990 (he 
was called to active duty at the time).  In pertinent part he 
denied loss of memory or respiratory problems.  

In a separate Report of Medical History completed in November 
1990 for a quadrennial examination, the veteran indicated 
that he had or had had loss of memory or amnesia and 
occasional chest tightness.  He denied having frequent or 
severe headaches.  With regard to the memory loss, it was 
noted that the veteran had an accident three years prior 
where he didn't remember the accident and had difficulty in 
the following days.  

On physical examination in November 1990, neurologic 
evaluation and evaluation of the chest and lungs were normal.  

On Persian Gulf Registry examination in September 1994, 
neurologic evaluation was normal.  The lungs were clear, and 
a chest X-ray was normal.

A December 1998 VA clinical record indicates the examiner was 
unable to explain the reason for the veteran's complaints of 
memory loss, and that neurology consult was indicated.  The 
veteran denied chest pains or shortness of breath.  He also 
reported periods when he had difficulty breathing, and felt 
like he was choking.  Examination of the lungs was normal.

On Persian Gulf examination in November 1999, the veteran 
reported that he was forgetful.  The diagnoses were memory 
loss.  (No testing for memory loss was reported, and the 
diagnosis was apparently given based on the veteran's 
complaint that he was forgetful.)

A December 1999 VA clinical record indicates the veteran 
reported that his memory was good prior to going to the 
Persian Gulf.  The assessment was memory problems.  

On VA mental disorders examination in January 2000, the 
veteran reported that within the last two to three years, he 
had been experiencing short term memory problems.  Mental 
status evaluation revealed no primary cognitive impairment.  
The examiner opined that it was possible that the veteran's 
short term memory problems were related to anxiety and worry 
over his medical problems and did not reflect a basic organic 
condition.  

On VA General Medical examination in January 2000, the 
veteran reported that within the last six or seven years, he 
had one episode per year of a choking sensation or an 
inability to catch his breath.  He quit smoking one week 
prior.  Physical examination revealed clear lungs.  The 
examiner opined that pulmonary function testing would be 
conducted but he doubted that the veteran had any pulmonary 
disease based on his history.  An addendum to the examination 
report indicates that Pulmonary Function Testing (PFT) was 
normal.  

On neuropsychological testing in February 2000, the veteran 
reported some problems with short term memory.  He reported a 
closed head injury in 1986 with severe concussion.  The 
examiner noted that the veteran failed to put forth his best 
effort during testing.  The veteran's performance on several 
of the tests was notable for gross attempts to veil generally 
intact functioning.  Testing was interpreted as failing to 
provide consistent evidence for deficiency in memory for 
verbal or nonverbal information or for other cognitive 
defects.  

Analysis.

The veteran alleges that (very) occasionally he experiences a 
choking like sensation or occasional chest tightness which is 
due to his Persian Gulf service.  

In order to establish service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

The claims file is devoid of any competent evidence the 
veteran has any respiratory disability.  While he has 
recounted to various health care professionals that he has 
had problems with his breathing, there is of record no 
reported clinical finding of any abnormal signs or symptoms 
of the respiratory system.  The examiner who conducted the 
January 2000 VA general medical examination doubted that the 
veteran had any pulmonary disease based on his history.  An 
addendum to the examination report notes that pulmonary 
function testing was normal.  

The only evidence of record indicating that the veteran has a 
current respiratory problem is in the veteran's own accounts 
and allegations.  As a layperson the veteran is not competent 
to establish by his own allegation or opinion that he has the 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Without any competent evidence of current respiratory 
disability, this is not a valid claim.   See Brammer, supra.  

Regarding the claim seeking service connection for short term 
memory loss, including as due to an undiagnosed illness, 
memory loss was noted in a December 1998 VA clinical record.  
Memory loss was also noted on November 1999 Persian Gulf 
examination and in a December 1999 VA clinical record.  On 
January 2000 VA examination, the examiner noted memory loss 
but attributed it to the veteran's anxiety and worry over his 
medical problems.  However, these notations were all based on 
the veteran's own observations that he had such symptom, not 
on any clinical evaluation.  When testing for memory loss was 
actually done, it was interpreted as failing to provide 
consistent evidence of any memory deficit for verbal or non-
verbal information.  The preponderance of the evidence is 
against a finding that the veteran has a memory loss 
disability.  As noted, a claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of any objective evidence of such disability, the 
veteran does not have a valid claim of service connection for 
memory loss.


ORDER


Service connection for respiratory difficulties is denied.  

Service connection for short term memory loss is denied.  


REMAND

When the case was previously before the Board, it was 
remanded for VCAA notice, and any other development deemed 
necessary.  A close review of the claims file revealed that 
while dental records from the veteran's first period of 
service were received in May 2003, service medical records 
from that period of service are not associated with the 
veteran's claims file.  At one point the veteran requested 
copies of such records.  Some development for the records was 
accomplished.  But the development for the records does not 
appear to have been exhaustive.  For example, while the 
veteran has served in the National Guard, there is no 
indication his unit was contacted regarding the records.  And 
while he was asked to provide any records in his possession, 
there is no response from him of record.  In the absence of 
current disability, such records are irrelevant as to the 
claims addressed on the merits above.  However, there is at 
least some indication of signs, symptoms, disability, with 
respect to each remaining issue.  Hence, the records become 
critical, and if available must be secured. 

Specifically regarding the separate remaining disabilities, 
the evidence appears to reflect a disability manifested by 
numbness of the arms and legs.  There is a diagnosis of 
intermittent hypesthesia of unknown etiology.  It is unclear 
whether this is disability due to undiagnosed illness or 
disability due to known clinical diagnosis (or represents no 
chronic disability at all).  Regarding the claim for 
disability manifested by joint pain, such appears to be 
attributed to a clinical diagnosis of arthritis.  The veteran 
has attempted to establish direct service connection by 
medical nexus opinion relating the disability to notations in 
service records.  However, those notations were made on 
active duty entry, and would not appear to reflect incurrence 
or aggravation in service.  Regardless, the opinions 
submitted by the veteran are by trained medical personnel, 
and a VA examination to assess this matter would appear 
indicated.  Regarding the claim for service -connection for 
headaches, there is a diagnosis of tension-type headaches.  
Such characterization results in uncertainty whether the 
diagnosis is one of an undiagnosed illness, or represents a 
known diagnostic entity.  Regarding the claim for service 
connection for hearing loss, it is significant that the 
veteran had a hearing loss noted on active duty entry in 
1990.  He attributes the hearing loss to noise trauma during 
his first period of active.  Hence, development of the 
evidence in that issue is incomplete until the matter of the 
service medical records for the first period of service is 
resolved.  The veteran has identified private medical records 
which may have bearing on his claims, i.e., he reports 
hospitalization following a severe automobile accident after 
his first period of service.  Reports from that 
hospitalization should be secured.  Finally, there is 
evidence indicating that the veteran was in the National 
Guard from 1988 to 1995.  Reports of National Guard periodic 
examinations may also have information that has bearing on 
the claims.

Accordingly, these matters are remanded to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for the medical records 
from the veteran's first period of active 
duty.  The search should encompass all 
service records depositories, the 
veteran's National Guard unit, and the 
veteran himself.  He must respond to the 
RO's request for any records in his 
possession.  In this regard, as well as 
with further development below, he should 
be advised of the provisions of 38 C.F.R. 
§ 3.158, and that a failure to 
respond/cooperate may result in his 
claims being processed under those 
provisions.  The RO should also obtain 
medical records from the veteran's 
National Guard service, specifically 
including any reports of periodic 
examinations.  If any records sought are 
unavailable because they are 
irretrievably lost or destroyed, it 
should be so certified for the record.

2.  The veteran should be asked to 
identify where he was treated for his 
injuries sustained in an automobile 
accident in approximately July 1986.  
With his cooperation the RO should obtain 
complete clinical records from that 
hospitalization, and of any follow-up 
treatment.  

3.  The veteran should then be scheduled 
for a VA neurologic examination to 
determine whether he has disability 
manifested by numbness of the arms and 
legs that is related to service, and 
specifically whether he has such 
disability due to undiagnosed illness.  
The veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should comment on the significance of the 
diagnosis of intermittent hypesthesia of 
record (i.e., is it a disability, is it a 
known diagnostic entity).  The examiner 
should explain the rationale for all 
opinions given.  The neurologist should 
also opine whether the veteran's reported 
diagnosis of tension-type headaches 
represents a known diagnostic entity or 
reflects an undiagnosed illness.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the likely etiology of his 
current knee disability.  Specifically, 
the examiner should review the veteran's 
claims file and opine whether there is 
any basis in the record for attributing 
the knee disability to a disease or 
injury in service, and whether there is 
any evidence that knee arthritis was 
manifested in the veteran's first 
postservice year.  

5.  The veteran should be scheduled for a 
VA examination by an otolaryngologist to 
determine the likely etiology of his 
hearing loss disability.  The examiner 
should review the claims file and opine 
specifically whether, as likely as not, 
the hearing loss is due to service, 
including any noise trauma therein.  

6.  The RO should then readjudicate the 
remaining issues.  If any remains denied 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



